Name: Commission Regulation (EEC) No 3372/84 of 30 November 1984 amending for the sixth time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 1 . 12 . 84 Official Journal of the European Communities No L 313/47 COMMISSION REGULATION (EEC) No 3372/84 of 30 November 1984 amending for the sixth time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector to the relevant intervention agency ; whereas the date set by Member States for lodging of applications may not be later than 30 November 1984 ; whereas this date should be put back ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 5c (7 ) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1557/84, and in particular Article 13 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 1371 /84 (4), as last amended by Regulation (EEC) No 329 1 /84 f5), provides that each producer of milk and milk products who sells directly for consumption shall send an application for registration HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 4 ( 1 ) of Regula ­ tion (EEC) No 1371 /84, '30 November 1984' is hereby replaced by '31 December 1984.' Article 2 This Regulation shall enter into force on 1 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6. (3) OJ No L 90, 1 . 4 . 1984, p . 13 . ( «) OJ No L 132 , 18 . 5 . 1984, p . 11 . h OJ No L 307, 24 . 11 . 1984, p . 38 .